326 S.W.3d 851 (2010)
John HAIDUL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94552.
Missouri Court of Appeals, Eastern District, Division Four.
December 14, 2010.
Jessica M. Hathaway, Missouri Public Defender Office, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
John Haidul (Haidul) filed a Rule 24.035 motion for post-conviction relief, arguing that his plea counsel was ineffective due to a conflict of interest. Haidul asserts that the trial court erred when it refused to allow plea counsel to withdraw his representation of Haidul based upon that conflict of interest. Haidul entered an Alford[1] guilty plea to three counts of the class A *852 felony of first-degree robbery, in violation of Section 569.020, RSMo 2000. We affirm the motion court's decision to deny, without an evidentiary hearing, Haidul's motion for post-conviction relief.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  The plea was made pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970), under which a criminal defendant pleads guilty while maintaining his innocence.